J-S59001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SUZANNE M. GILES                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DOMINIC H. GILES                           :   No. 1630 EDA 2019


                Appeal from the Order Entered May 13, 2019
       In the Court of Common Pleas of Northampton County Domestic
                       Relations at No(s): DR-0062818,
                             PACSES #331117121


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 30, 2019

       Suzanne M. Giles (“Mother”) appeals the order of the Court of Common

Pleas of Northampton County, which made final the August 17, 2018 order,

directing Dominic H. Giles (“Father”) to pay $3,042.00 per month, which

included $2,293.00 for child support, $473.00 for alimony pendente lite, and

$276.00 for arrears.1 Upon careful review, we affirm.
____________________________________________


1 There is no divorce decree, and not all economic claims have been resolved;
therefore, the portion of the order regarding alimony pendente lite is not
appealable. See Leister v. Leister, 684 A.2d 192 (Pa. Super. 1996)
(difference between spousal support and alimony pendente lite claims is
negligible; neither is appealable until all economic issues resolved); see also
Fried v. Fried, 501 A.2d 211 (Pa. 1985) (issues reviewable after entry of
divorce decree and resolution of all economic issues). This Court filed an order
requesting Mother to show cause as to whether the alimony pendente lite
portion of the order is appealable. See Order, 6/25/19. Mother filed a
response conceding the alimony pendente lite portion is not appealable, and
J-S59001-19



        For a recitation of the complete factual background and procedural

history of the case, we refer to the Honorable Jennifer R. Sletvold’s

comprehensive opinion of July 24, 2019. See Trial Court Opinion, 7/24/19 at

1–10.

        Mother raises the following issues on appeal:

   1. Did the [t]rial [c]ourt commit an error of law and/or abuse its
      discretion in calculating [Father’s] disposable business income
      though Hire a Husband, Inc. based upon federally taxed income
      for [f]ederal tax year 2017 rather than actual cash flow.

   2. Did the [t]rial [c]ourt commit an error of law and/or abuse its
      discretion in calculating [Father’s] personal disposable income
      based upon federally taxed income for [f]ederal tax year 2017
      rather than actual cash flow.

Appellant’s Brief, at 4.

        In reviewing an appeal regarding child support, the Superior Court’s

scope of review is limited. Kotzbauer v. Kotzbauer, 937 A.2d 487, 489 (Pa.

Super. 2007). We adhere to the following standard:

        [T]he amount of a support order is largely within the discretion of
        the trial court, whose judgment should not be disturbed on appeal
        absent a clear abuse of discretion. An abuse of discretion is not
        merely an error of judgment, but rather a misapplication of the
        law or an unreasonable exercise of judgment. A finding that the
        trial court abused its discretion must rest upon a showing by clear
        and convincing evidence, and the trial court will be upheld on any
        valid ground.



____________________________________________


proceeds in this appeal with that portion of the order pertaining to child
support. See Appellant’s Response to Court’s Rule to Show Cause, 7/2/2019,
at 2-3.

                                           -2-
J-S59001-19


Griffin v. Griffin, 558 A.2d 75, 77-78 (Pa. Super. 1989) (en banc) (citations

omitted) (emphasis added).

      Mother’s claims are essentially one and the same: the trial court abused

its discretion in calculating support obligations based on Father’s personal and

corporate tax returns. We focus our analysis on the trial court’s determination

that the tax returns accurately reflect Father’s income and cash flow. Trial

Court Opinion, 7/24/19, at 12.

      In determining financial responsibilities in child support cases, the court

must look to the actual disposable income of the parties by considering “all

forms of income.” See Cunningham v. Cunningham, 548 A.2d 611, 612–

13 (Pa. Super. 1988); see also MacKinley v. Messerschmidt, 814 A.2d
680, 681 (Pa. Super. 2002). “Monthly Gross Income” includes, in relevant

part: (1) wages, salaries, bonuses, fees, and commissions; (2) net income

from business or dealings in property; and (3) interest, rents, royalties, and

dividends. Pa.R.C.P. 1910.16-2. The word “net” in the rule implies that there

are acceptable business deductions. See Berry v. Berry, 898 A.2d 1100,

1107 (Pa. Super. 2006). For example,

      Depreciation and depletion expenses should be deducted from
      gross income only where they reflect an actual reduction in the
      personal income of the party claiming the deductions, such as
      where, e.g., he or she actually expends funds to replace worn
      equipment or purchase new reserves.

Cunningham, 548 A.2d at 613 (emphasis added).




                                      -3-
J-S59001-19



      We have carefully reviewed the record and the briefs filed in this matter.

Mother failed to provide clear and convincing evidence of an abuse of

discretion in calculating Father’s income for child support purposes.      See

Griffin, supra at 77. Here, the court appropriately used Father’s corporate

and personal tax returns in determining Father’s disposable income.        Each

deduction reflects an actual reduction in his personal income.             See

Cunningham, supra at 613.         Accordingly, we agree with the trial court’s

determination, and we conclude the trial court did not commit an error of law

or abuse its discretion in calculating Father’s support obligation.

      We affirm based on Judge Sletvold’s comprehensive opinion. See Trial

Court Opinion, 7/24/19, at 10–22. We direct the parties to attach a copy of

that opinion in the event of further proceedings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/19




                                      -4-
                                                                            Circulated 11/26/201911:0SAM




IN THE COURT OF COMMON PLEAS OF NORTHAMPTON COUNTY
           COMMONWEALTH OF PENNSYLVANIA
             DOMESTIC RELATIONS SECTION

SUZANNE M. GILES,                     )         No: DR-0062818
        Plaintiff                     )         PASCES No.: 331117121
      v.                              )         Sup. Ct. No.: 1630 EDA 2019
                                      )
DOMINIC GILES,                        )
         Defendant                    )

     PENNSYLVANIA RULE OF APPELLATE PROCEDURE 1925(a)
                        STATEMENT

       AND NOW, this         .5zv1;-day of July, 2019, the Court issues the

following statement pursuant to Pa .R.A.P. No. 1925(a):

Procedural History

       This matter is before the Superior Court on Plaintiff's appeal of

our Order of Court dated May 3, 2019.                                                                                                  ····�
                                                                                                                                         ,·


       On May 29, 2018, Plaintiff filed with the Northampton County                                                  �   '. ..

                                                                                                                     . . .J
                                                                                                                                        .,J
                                                                                                                     ;                  : . .r.�
Court of Common Pleas an Amended Complaint in Divorce which                                     (
                                                                                                        :.t:.:,�.1

                                                                                                                         1 -�
                                                                                                L
                                                                                                ,:
contained counts sounding in divorce, equitable distribution, alimony L::_
                                                                                                                         1.        ;
                                                                                                                              __




 and alimony pendente lite, counsel fees and expenses, and custody of

 the parties' 6 chlldren.! On that date, Plaintiff certified her Complaint

 for alimony and alimony pendente lite ("APL") to the Northampton

 County Domestic Relations Section (herein after "DRS"). See_ Amended

 Complaint, Giles v. Giies, DR-0062818 (C.P. Northampton 5/29/2018).



 1Plaintiff's divorce action was filed at Northampton County Docket No. C-48-CV-2016-03545
 and was initially commenced in 2016. As set forth herein, Plaintiff filed this Amended
 Complaint on May 29, 2018.
                                                          7/24/19 Original to Docketing
                                                          XC: The Honorable Jennifer R. Sletvold
                                                                Lisa Yany Veiszlemlein (ORS Director)
                                           34                   Jes\§fca Fi];ilbyertlz-SQ,
                                                                April C Cordts, E'so
                                                                Office Supervisor            Mailed: 7/25/19
On June 21, 2018, the parties were ordered to appear at a support

conference on July 26, 2018. On July 2, 2018, Plaintiff filed an

Amended Complaint with DRS seeking child support for the parties' six

(6) minor children and spousal support. See Amended Complaint for

Support, Giles, supra. (C.P. Northampton 7/2/2018).

         On July 26, 2018, the parties and counsel appeared at DRS for

the scheduled support conference. See. Summary of Trier of Fact,

Giles, supra. (C.P. Northampton 7/26/2018). Plaintiff indicated that

she wished to proceed with the APL claim and withdraw the spousal

support claim. Id. at p. 1. Plaintiff reported being self-employed since

January 2017 as a veterinarian, performing in home euthanasia on

 pets on an as-needed basis. Id. Prior to that time, she had been a

 stay at home mother since 2004. Id. Plaintiff did not have her 2017

 federal income tax return available at the time of the conference but

 submitted her Schedule C and her local tax return. Id. Plaintiff also

 submitted a typed income statement from Walbert Animal Hospital,

 where she worked on an as-needed basis. Id. Plaintiff indicated that

 she home schools each of the parties' 6 school-age chl!dren.2 Id.

  Plaintiff reported expenses for piano lessons for 2 of the children of

  $37 .00 per week per child. Id. at p. 2.

            Defendant reported that he is self-employed and has been so



  2   The parties have 7 children, one of which has attained the age of majority.


                                              35
employed for 17 years. Id. Defendant submitted his 2017 federal

personal and corporate tax returns. Id. Defendant reported that he

owns/operates a handyman company named "Hire-A-Husband", works

as a real estate agent, and also bartends at Blue Mountain during the

winter months. Id. Defendant reported that he pays himself a salary

through his business, and he also receives wages from Blue Mountain.

Id. Defendant's reported wages on the 2017 Federal Tax Return

totaled $42,614.00 of which $6,947 .00 was from Blue Mountain. Id.

at 3. Defendant reported that primarily from December to April, when

business is slow for his handyman business, he bartends

approximately 2 days per week, 12 hours per day, making $8.00 per

hour at Blue Mountain. Id. Defendant's Schedule C for his real estate

 business reflected gross receipt sales of $19,782.00. Id. Defendant

 reported having three (3) employees at Hire-A-Husband, who are paid

 in cash and are not issued 1099 or W-2 forms. Id. at 4. Defendant's

 2017 1120-S corporate tax return listed a deduction for day laborers

 totaling $55,000.00. Id. The gross receipts for Hire-A-Husband

 totaled $243,452.00 for 2017. Id. The cost of goods reflected on the

 return was $101,726.00. Id, Counsel for Defendant indicated that he

 provided all accurate information to an accountant, and the accountant

 completed the return. Id, at 5, Defendant reported having 3 bank

  accounts at BB&T for himself and the business, along with a jolnt



                                36
account with Plaintiff. Id.

      The parties reported having rental properties, specifically 5

properties; however, only 3 of the renta! properties were reported on

Defendant's 2017 tax returns. Id. Counsel for Plaintiff requested that

the depreciation listed on the tax returns for the rental properties be

added back when Defendant's tax return is calculated. Id. at 6. While

several of the properties were owned by both parties, Defendant

received al! income/rents from the properties. Id,

       Defendant reported paying a variety of expenses for Plaintiff,

including a family cell phone plan in the amount of $350.00, the PP&L

electric bill of $300.00 per month for the home in which Plaintiff and

 the children reside, Plaintiff's car payment of $600.00 per month,

 insurance for Plaintiff's vehicle and their oldest son's vehicle, taxes of

 $350.00 per month, and home owner's insurance of $110.00 per

 month for the home in which Plaintiff and the children reside. Id. at 6.

       Defendant was ordered to prov1de verification of the various

 expenses discussed at the conference by August 6, 2018, and Plaintiff

 was directed to submit her 2017 tax returns and supporting

 documents, along with her paystubs from Walbert Animal Hospital by

 August 6, 2018. Id. at 7. Disposition on the Complaint for Support

  was deferred pending receipt of the requested information. Id.

        Plaintiff submitted her 2017 Federal tax return and the required



                                   37
pay stubs by August 61 2018.    See Summary of Trier of Fact (2nd set),

Giles, supra. (C.P. Northampton 8/17/2018). Defendant did not

submit any documentation of the taxes he alleged he paid for the

marital residence. Id.

     The conference officer noted that, while the parties reported

discrepancies with each of their tax returns at the time of the

conference, because the tax returns had been submitted to the IRS,

they would be utllized for the support calculations. Id. Plaintiff's

return was submitted to the DRS staff accountant for review, and it

was determined that Plaintiff had an adjusted monthly net income of

$2,115.00. Id. Defendant's tax return was submitted to the DRS staff

accountant for review, with the conference officer requesting that the

 return be reviewed in "multiple ways". Id. at 2. The DRS staff

 accountant determined that Defendant's rental income and wages

 resulted in an adjusted net monthly income of $4,388.00. Id. Per the

 staff accountant's review of Defendant's business income from Hire-A-

 Husband, Defendant had an adjusted net monthly income of

 $2,583.00. Per review of the rental income only, Defendant had an

 adjusted net monthly income of $1,758.00. Id. On review of

 Defendant's business income only and the rental income, the DRS

 accountant determined that Defendant had an adjusted monthly net

  income of $5,204.00. Id. The conference officer noted that "[1]t is



                                  38
unknown to this office what the defendant's actual wages would be

had he paid himself a salary that reflected his actual earnings";

however, the conference officer recommended that Defendant's

income be based on the DRS accountant's findings of Defendant's

wages and rental income totaling $4,388.00 per month plus the

business income of $2,573.00 per month. Id. This resulted in an

adjusted monthly net income for Defendant of $6,961.00. Id. at 2.

Because Defendant failed to provide verification of any of the expenses

or additlona! payments he claimed to have made to or on behalf of

Plaintiff, no cons1deration was given to those items. Id. at 3.

       On August 17, 2018, the Honorable Paula A. Roscioli entered an

 Order of Court setting Defendant's support obligation at $3,042.00 per

 month, allocated $2,766.00 for current support and $276.00 for

 arrears. See Order of Court, Giles, supra. (CP. Northampton

 8/17/2018). The Order was entered for the support of Plaintiff

 (spousal support) and the parties' 6 minor children. Id. Arrears were

 set at $7 ,285.90 as of the date of the Order. Id. The Order was

 calculated utilizing Plaintiff's adjusted monthly net income of

 $2,115.00 and Defendant's adjusted monthly net income of $6,961.00

  including his wages, renta! income and buslness income as

  recommended by the conference officer. Id. Plaintiff was ordered to

  provide medical insurance coverage, and any unreimbursed medical



                                  39
expenses were allocated at 77% to Defendant and 23°/o to Plaintiff.

Judge Roscioli noted that the award was entered solely for Alimony

Pendente Lite ("APL") for the period of May 29, 2018 through July 1,

2018 for the amount of $1,548.00 tor basic support. Id. The ongoing

award was effective July 2, 2018 and was allocated $2,293.00 for the

basic support of 6 children and $473.00 per month basic support for

APL. Id. The APL was set to terminate on May 29, 2020 absent a

request indicating the need for continued support, and APL could

terminate earlier if the parties reached a settlement or if ordered by

the Court. Id.

       On September 11, 2018, Plaintiff timely filed a written demand

 for hearing de novo before the Court to reconsider the Order of Court

 dated August 17, 2018. On September 13, 2018, the parties were

 ordered to appear for a de nova hearing on October 15, 2018. On

 September 20, 2018, counsel for Plaintiff filed a Praecipe for Separate

 Hearing Listing, requesting that an Order be entered permitting the

 parties to take depositions and requesting to continue the October 15,

 2018 de novo hearing because: 1) there were complex issues involving

 Defendant1s income, 2) the hearing would be protracted, and 3)

  Plaintiff intended to take discovery.

        On October 1, 2018, Judge Roscioli entered an Order denying

  Plaintiff's request for a protracted hearing and directing the parties to



                                   40
develop all testimony and evidence in support of offers of poof by

deposition. _$ee Order, Giles, supra. (C.P. Northampton 10/1/2018).

The October 15, 2018 de nova hearing was continued to December 171

2018. Id.

      On October 2, 2018, conference officer Nicole Lockhart sent a

Notice of Non-Compliance to Defendant, directing Defendant to submit

payment of $3,042.00 for September support within 10 days and

directing him to comply with the Order of August 17, 2018.

      On December 5, 2018, the parties requested that the matter be

continued to allow additional time to take depositions. That request

was granted by the undersigned, and the case was scheduled for a

 hearing to occur on February 13, 2019. Also on December 5, 2018,

 the undersigned granted Pjaintiff's Motion to Compel Discovery and

 directed Defendant to provide full and complete responses to Plaintiff's

 Request for Production of Documents within 5 days of the date of the

 Order.

          On February 13, 2019, counsel for the parties appeared before

 the undersigned. On that date, the undersigned entered an Order of

 Court in accordance with the discussion at the time of the hearinq,

  directing the parties to submit depositions and briefs to the Domestic

  Relations Section within 60 days, after which further disposition would

  be made by the Court. See Order of Court, Giles, supra. (C.P.



                                   41
Northampton 2/13/2019).

      On April 15, 2019, counsel for the parties submitted their

respective briefs. Counsel also submitted the transcript of the

deposition of Plalntiff, taken February 8, 2019, the deposition of

Defendant, taken February 1, 2019, the deposition of the parties' CPA,

C. Jane Bachman, taken on February 8, 2019, and the deposition of

Jennifer Nauman, a paralegal at Plaintiff's counsel's office, taken on

February 1, 2019. After revlew of the file and the parties'

submissions, on May 3, 2019, the undersigned entered the Order of

Court, making the August 17, 2018 Order final. See Order of Court,

Giles, supra. (C.P. Northampton 5/3/2019).

      On May 30, 2019, Plaintiff filed her Notice of Appeal of the May

3, 2019 Order. On May 31, 2019, we entered an Order of Court

 directing the filing of a Statement of Errors Complained of On Appeal

 within 21 days. On June 11, 2019, Plaintiff filed her Concise

 Statement of the Errors Complained of on Appeal Pursuant to Pa.R.A.P.

 1925(b). In her Statement of Errors, Plaintiff raised two (2) alleged

 errors, stating as follows:

       1. The Trial Court committed an error of !aw and/or abused
       its discretion in calculating Defendant's personal disposable
       income based upon federally taxed income for Federal tax
        year 2017 rather than actual cash flow.

        2. The Trial Court committed an error of law and/or abused
        its discretion in calculating Defendant's disposable business
        income through Hire A Husband, Inc. based upon federally


                                  42
     taxed income for Federal tax year 2017 rather than actual
     cash flow.

See Concise Statement of Errors Complained Of On Appeal, Giles,

supra. (C.P. Northampton 6/11/2019).

Discussion

      It is respectfully submitted that Plaintiff's appeal is without merit

and should be dismissed. The two errors raised by Plaintiff are

essentially one and the same, specifically, that we erred or abused our

discretion in calculating Defendant's support obligation utilizing the

amounts listed In Defendant's personal and corporate Federal tax

returns as opposed to his alleged "actual cash flow." Based upon the

record in this matter, it was not an error of law or an abuse of

discretion to calculate Defendant's support obligation utilizing the

 amounts included on his 2017 personal and corporate tax returns. It

 was, therefore, not an error of law or an abuse of discretion to enter

 the May 3, 2019 Order making the August 17, 2018 Order final.

       Scope and standard of review

       It is well established that "[i]n revlewing an order entered in a

 support proceeding, an appellate court has a limited scope of review."

 Kotzbauer v. Kotzbauer, 937 A.2d 4871 489 (Pa. Super. 2007), quoting

  Commonwealth ex rel. Cann v. Cann, 418 A.2d 403, 404-405 (Pa.

  Super. 1980), When reviewing an order regarding spousal support,

  the Superior Court "may reverse a support order only where the order


                                   43
cannot be sustained on any valid ground. Absent an abuse of

discretion or insufficient evidence to sustain the support order, this

court will not interfere with the broad discretion afforded the trial

court." Strawn v. Strawn, 664 A.2d 129, 131 (Pa. Super. 1995),

quoting McKolanis v. McKolanis, 644 A.2d 1256 (Pa. Super. 1994). It

is also well established that the Superior Court's scope of review is

limited in child support cases. See Haley v. Haley, 549 A.2d 1316,

1317 (Pa. Super. 1988). It is within the trial court's discretion to

determine the amount of a child support Order, and its judgment

should not be disturbed on appeal absent a clear abuse of discretlon.

Id., quoting Ritter v. Ritter, 518 A.2d 319, 322 (Pa. Super. 1986). "On

 appeal, a trial court's child support order will not be disturbed unless

 there is insufficient evidence to sustain it or the court abused its

 discretion in fashioning the award." Id. (internal citations omitted).

 The Pennsylvania Supreme Court has stated as follows:

             "Abuse of discretion" is synonymous with a
             failure to exercise a sound, reasonable, and
             legal discretion. It is a strict legal term
             indicating that [an] appellate court is of
              opinion that there was commission of an error
              of law by the trial court. It does not imply
              intentional wrong or bad faith, or misconduct,
               nor any reflection on the judge but means the
               clearly erroneous conclusion and judgment-
               one that is clearly against logic and effect of
               such facts as are presented in support of the
               application or against the reasonable and
               probable deductions to be drawn from the facts
               disclosed upon the hearing; and improvident


                                   44
           exercise of discretion; and error of law.

McKofanis, 644 A.2d at 106, citing Commonwealth v. Powell, 590 A.2d
1240, 1244 (Pa. 1991), A finding of abuse of discretion will be made

only upon a showing of clear and convincing evldence. Koller v.

Kofler, 481 A.2d 1218 (Pa. Super. 1984). The role of an appellate

court in support proceedings is llmited, and a finding of abuse of

discretion should not be made lightly. See Haley, 549 A.2d at 1317,

citing Hartley v. Hartley, 528 A.2d 233 (Pa. Super. 1987); see also

Shindel v. Leedom, 504 A.2d 353 (Pa. Super. 1986).

      Plaintiff's appeal is without merit.

      As set forth above, Plaintiff has essentially raised a single issue

as to our May 3, 2019 Order that made final the August 17, 2018

 Order, specifically, that we allegedly committed an error of law and/or

 abused our discretion in calculating Defendant's support obligation

 utilizing Defendant's federally taxed income as reflected in his 2017

 personal and corporate federal income tax returns rather than

 Defendant's "actual cash flow." The record in this matter reflects that

 it was not an error of Jaw or an abuse of discretion to use the amounts

 set forth in Defendant's 201 7 persona I and business tax returns to

 calculate his income for child support purposes because the tax returns

 accurately reflect Defendant's income and actual cash flow.

        Plaintlff argues that the August 17, 2018 Order did not properly



                                   45
calculate Defendant's disposable income. See Brief of Plaintiff at p, 7

et seq., Giles, supra. (C.P. Northampton 4/15/2019). Plaintiff argues

that "[w]hen determining a support obligor's disposable income,

federally taxed income is not the measure; it is the cash flow that

ought to be considered." Id., citing Labar v. Labar, 731 A.2d 1252

(Pa. 1999). Plaintiff further notes that "[d]eductions allowed under

Federal tax \aw which do not represent actual reductions in personal

income of a support obligor will not be allowed in the disposable

income calculation." Id., citing Labar, supra. Plaintiff also avers that

"[i]t is actual available financial resources of the payor that must be

 considered not the often fictional financial picture that emerges after

 taking into account tax considerations." Id., citing Calabrese v.

 Calabrese, 682 A.2d 393 (Pa. Super. 1996). Plaintiff's arguments are

 not persuasive based u pan the record in this matter.

       As noted above, the partles to the instant matter were both

 deposed, as was the parties' CPA. Defendant was deposed on

 February 1, 2019. See Notes of Transcript of Deposition of Dominic

 Giles (hereinafter "Defendant's Deposition"), Giles, supra. (C.P.

  Northampton 4/15/2019). Defendant testified that he operates the

  handyman business, "Hire-a-Husband", based in Allentown. See

  Defendant's Deposition at 4: 20-25. Defendant engages in handyman

  and light construction work including handing drywall, painting,



                                  46
landscaping, and home repair. Id. at 5:3-7. Defendant has been the

owner/operator of the business since 2001. Id. at 5: 8-11. Defendant

identified his personal and corporate federal tax returns for 2017 as

Plaintiff's Exhibits 1 and 2. Id. at 5: 12-20. On the corporate tax

return for Hire-A-Husband, Defendant identified the gross receipts

from sales in the amount of $243,452.00 on line 1 under income, and

the cost of goods sold as $101, 726.00 on line 2. Id. at 8: 10-23.

Defendant testified that he did not have documentation to substantiate

the cost of goods sold for 2017. Id. at 9:24-10:3. Defendant testified

that the calculatlon of the cost of goods was a "guesstimate". Id. at

10: 10-13. Defendant testified that line number 17 on the corporate

 return, "compensation of officers", reflected the $35,667.00 income he

 received from Hire-A-Husband. Id. at 10: 20-11: 7. The corporate

 return reflected $83,105.00 in other deductions. Id. at 11 :8-16. The

 itemization of those deductions included $7A15.00 for automobile

 expenses (Id. at 11:17-20), $19.106.00 for waste removal/dumpsters

 (Id, at 13:16-23), $934.00 for insurance (Id. at 14:8-12), and

 $55,000.00 for day laborers (Id. at 14:19-21). All of the laborers for

 Hire-A-Husband are pale between $10.00 and $13.00 per hour in cash,

 and no 1099 or W-2 forms are provided to them. Id. at 15:2-22.

        Defendant indicated that he had 3 bank accounts at BB&T: one

  in his name, one in his name doing business as Hire-A-Husband, and



                                  47
one joint account with Plaintiff. Id. at 16:11-17:17. Defendant

testified that the expenses of the business were paid mostly out of the

business bank account but that some of the expenses were paid out of

his personal account. Id. at 17: 18-24. Plaintiff's Exhibit 7, an

accounting of the Hire-A-Husband account, was identified and

discussed, with Defendant identifying the total deposits totaling

$245,728.53 and the total withdrawals totaling $224,352.63. Id. at

18: 13-24. Defendant agreed with Plaintiff's counsel that the total

deposits reflected on the accounting and the gross receipts on the

corporate tax return were approximate1y $2,000.00 different. Id. at

19:10-19. After not being to able identify a variety of checks written

from the various accounts, Defendant testified that $117,000.00 had

 been transferred from the Hire-A-Husband Account into the joint

 account. Id. at 32:20-23.

       Turning to his persona\ return, Defendant testified that line 7 of

 his return reflected $42,614.00 in wages, salary, and tips. Id. at

 32:24-33:4. That amount included his Hire-A-Husband salary and the

 payment from Blue Mountain of wages totaling $6,947.08,: Id. at

 33: 5-34: 1. Defendant also reported $9,158.00 of business income

 from his work as a real estate agent. Id. at 34:2-7. This consisted of

  $19,782.00 in gross receipts/commissions less expenses. Id. at

  34: 19-25. Defendant also reported $13,594.00 in rental income. Id,



                                  48
at 39: 3-6. That amount reflected the various properties rental

income, minus taxes, expenses, repairs and other associated costs.

Id. at 39: 7-45: 9.

       Defendant also testified that he paid Plaintiff's car payment in

the amount of approximately $600.00 per month. Id. at 50:2-3;24-

25. Defendant testified that Plaintiff does not make any deposits that

he is aware of into the joint account. Id. at 51:7-9. Defendant

indicated that during their marriage, he and Plaintiff would routinely

file joint tax returns using the same accountant. Id. at 54:7-16.

Defendant testified that his method of providing information to the

accountant over those 13 years remained consistent. Id. at 54:17-24.

 Defendant stated that he believed both he and his wife would go to the

 accountant to sign the joint returns separately. Id. at 55:6-10.

        The deposition of the parties' CPA, Ms. C. Jane Bachman, was

 taken on February 8, 2019. See Notes of Transcript of Deposition of

 c.   Jane Bachman, CPA (hereinafter "CPA Deposition"), Giles, supra.

 (C.P. Northampton 4/15/2019). Ms. Bachman testified that she has

 prepared income taxes as an accountant for 35 years. CPA Deposition

  at 4: 16-5:2. Ms. Bachman testified that she has been preparing tax

  returns for Plaintiff and Defendant and for Hire-A-Husband since

  approximately 2001. Id. at 5: 6-22. Ms. Bachman identified the 2017

  tax documents identified as Plaintiff's Exhibit 2. Id. at 7:7-20. Ms.



                                   49 .
Bachman identified the sales reported as $243 .452.00 and indicated

that that number was provided to her by Defendant. Id. at 8:12-18.

Ms. Bachman did not prepare any calculations to establish that sales

number. Id. at 8: 19-21. Ms. Bachman indicated that the sales

number had no input in the calculation of the materials/cost of goods

sold amount of $101,726.00 that was listed in the corporate return.

Id. at 9: 11-12. Ms. Bachman said that she did "some work" because

she wants it to make sense and doesn't want Defendant to "go off the

deep end" because "he's probably not the best bookkeeper.'' Id. at

9: 17-20. Ms. Bachman did testify that she had some input into

 Defendant's listed wages received from Hire-A-Husband because:

       [She was] just trying to get him to have enough wages to
       be okay with the IRS. They require that S-corp owners
       take at least a salary. It is supposed to be equal to what
       their fair market value is. Most of them take as little as
       possible because they have to pay FICA. So I probably
       gave those numbers.

 Id. at 10: 13�21.

       As to the rental property income, Ms. Bachman testified that she

 would have to call Defendant to get figures to put in the tax returns,

 and he wouid provide her with the numbers to put in the returns. Id.

 at 11 :5�12. Ms. Bachman noted that Defendant did not provide her

  with documentation to substantiate the numbers he provided her, and

  she never asked him to. Id. at 11: 24-12: 2. Ms. Bachman did not

  specifically reca!I more than one occasion prior to the 2017 return,


                                  50
when Plaintiff signed the parties' joint tax returns, and she indicated

that Defendant handled the taxes. Id. at 12: 15-13: 7.

      Plaintiff's deposition was taken on February 8, 2019. See Notes

of Transcript Deposition of Suzanne Giles (hereinafter "Plaintiff's

Deposition"), Giles, supra. (C.P. Northampton 4/1.5/2019). Plaintiff

testified that, prior to 2017, she was aware of the existence of joint

returns that were being filed on behalf of Plaintiff and Defendant and

that she was aware they were flied by Ms. Bachman. See Plaintiff's

Deposition at 5: 24-6: 8. Plaintiff testified that Defendant was and has

 been engaged in the same business throughout their marriage,

 including the handyman work, the rental properties and real estate

 sales. Id. at 12:8-19. Plalntlff testified that Defendant is a diligent

 worker. Id. at 12:20-24.

       In Cunningham v, Cunningham, 548 A.2d 611 (Pa. Super.

 1988), the Superior Court stated as follows:

       It is well established that depreciatlon and depletion
       expenses, permitted under federal income tax law without
       proof of actual loss, wlll not automatically be deducted
       from gross income for purposes of determining awards of
       alimony and equitable distribution. In determining the
       financial responsibilities of the parties to a dissolving
       marriage, the court looks to the actual disposable income
       of the parties ... Depreciation and depletion expenses
       should be deducted from gross income only where they
        reflect an actual reduction in the �sgnal income of the
        party claiming the deductions, such as where, e.g., he or
        she actually expends funds to replace worn equipment or
        purchase new reserves.



                                   51
Cunningham v. Cunningham, 548 A.2d 611, 612-613 (Pa. Super.

1988)(emphasis added). Pa.R.C.P. No. 1910.16-21 titled "Support

Guidellnes. Calculation of Monthly Net Income" provides, in relevant

part, as follows:

      Generally, the support amount awarded is based on the
      parties' monthly net income.
      (a) Monthly Gross Income. Monthly gross income is
      ordinarily based on at least a six-month average of a
      party's income. The support law, 23 Pa.C.S. § 4302,
      defines the term "income" and includes income from any
      source. The statute lists many types of income including,
      but not limited to:
      (1) wages, salaries, bonuses, fees, and commissions;
      (2) net income from business or dealings in property:
       (3) interest, rents, royalties, and dividends;
       ( 4) pensions and all forms of retirement;
       (5) income from an interest in an estate or trust;
       (6) Socia! Security dlsability benefits, Social Security
       retirement benefits, temporary and permanent disability
       benefits, workers'- compensation, and unemployment
       compensation;
        (7) alimony if, in the trier-of-fact's discretion, inclusion of
        part or all of it is appropriate; and
        Note: In determining the appropriateness of including
        alimony in gross income, the trier-of-fact shall consider
        whether the party receiving the alimony must include the
        amount received as gross lncome when filing his or her
        federal income taxes. If the alimony is not inc!udable in
        the party's gross income for federal income tax purposes,
         the trier-of-fact may include in the party's monthly net
         income the alimony received, as appropriate. See
          Pa.R.C.P. No. 1910.16-2(c)(2)(ii).
         Since the reasons for ordering payment of alimony vary,
         the appropriateness of including it in the recipient's gross
          income must also vary. For example, if the obligor is
          paying $1,000 per month in alimony for the express
          purpose of financing the obligee's college education, it
          would be inappropriate to consider that alimonv as income
           from which the obligee could provide child support.
           However, if alimony is intended to finance the obligee's


                                   52
     general living expenses, inclusion of the alimony as income
     is appropriate.
     (8) other entitlements to money or lump sum awards,
     without regard to source, including:
      (l) lottery winnings;
      (ii) income tax refunds;
      (iii) insurance compensation or settlements;
      (iv) awards and verdicts; and
      (v) payments due to and collectible by an individual
      regardless of source.

Pa.R.C.P. No. 1910.16-2(a).

      Upon review of the entirety of the file, the parties' briefs in

support of their respective positions, and the depositions taken in this

matter, the August 17, 2018 Order properly took into account each of

the parties' incomes appropriately. Contrary to Plaintiff's assertions,

the August 17, 2018 Order properly calculated Defendant's disposable

income in accordance with Pa.R.R.P. No. 1910-16.2 by utilizing

Defendant's federal personal and corporate tax returns. While we

agree with Ms. Bachman that Defendant may not be the strongest

bookkeeper, the process utilized to produce Defendant's corporate and

 personal income tax returns was consistent for 16 years. Each of the

 deductions claimed in Defendant's corporate and personal tax returns

 appeared to reflect an actual reduction in Defendant's personal

 income. Therefore, each of the deductions discussed herein were

 appropriately considered in determining Defendant's disposable income

 for child support and APL calculation purposes. Thus, it was not an

 error of law or abuse of discretion to utilize the tax returns to calculate


                                    53
Defendant's support obligation. S�e_ Cunningham, supra.

     As noted above, Plaintiff's 20l7 federal tax return was submitted

to the DRS accountant for review, as were Defendant's federal

individual and corporate returns. After examination by the DRS

accountant, it was determined that Plaintiff had an adjusted monthly

net income of $2,115.00. See Summary of Trier of Fact, Giles, supra.

(C.P. Northampton 7/26/2018). The conference officer requested that

Defendant's returns be reviewed in "multipl-e ways". Id. at 2. The

DRS staff accountant determined that Defendant's rental income and

wages resulted in an adjusted net monthly income of $4,388.00. Id.

Per the staff accountant's review of Defendant's business income from

 Hire-A-Husband, Defendant had an adjusted net monthly income of

 $2,583.00. Per review of the rental income only, Defendant had an

 adjusted net monthly income of $1,758.00. Id. On review of

 Defendant's business income only and the rental income, the DRS

 accountant determined that Defendant had an adjusted monthly net

 income of $5,204.00. Id. The conference officer noted that "[i]t is

 unknown to this office what the defendant's actual wages would be

 had had paid himself a salary that reflected hls actual earnings";

 however, the conference officer recommended that Defendant's

 income be based on the DRS accountant's findings of Defendant's

  wages and rental income, totaling $4,388.00 per month, plus the



                                  54
business income of $2,573.00 per month. Id. This resulted in an

adjusted monthly net income for Defendant of $6,961.00. Id. at 2.

The above incomes were then properly utilized in calculating

Defendant's support obligation in accordance with the guidelines and

formula set forth in Pa.R.C.P. No. 1910.16-1 through 1910.16-4. In

accordance with that calculation, Defendant was ordered to pay

$3,042.00 per month, allocated $2, 766.00 for current support and

$276.00 for arrears. SE:e Order of Court, Giles, supra. (C.P.

Northampton 8/17 /2018). These calculations were not errors of law,

and we did not abuse our discretion in entering the August 17, 2018

Order. Therefore, it was not an error of law or abuse of discretion to

 enter the May 3, 2019 Order making the August 17, 2018 Order final.

 Conclusion

       It is respectfully suggested that Plaintiff's appeal is without

 merit. Defendant's income was properly calculated for support

 purposes, utilizing his 2017 federal personal and corporate income tax

 returns that reflected his actual, disposable income.

                                       BY THE CO�RT f
                                         � 9�
                                       JE�ETVOLD, �